Name: 2004/110/EC: Commission Decision of 29 January 2004 on measures to assess the residual BSE risk in products derived from bovine animals/on a Community financial contribution for measures to assess the residual BSE risk in products derived from bovine animals (notified under document number C(2004) 132)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  foodstuff;  means of agricultural production;  health
 Date Published: 2004-02-05

 Important legal notice|32004D01102004/110/EC: Commission Decision of 29 January 2004 on measures to assess the residual BSE risk in products derived from bovine animals/on a Community financial contribution for measures to assess the residual BSE risk in products derived from bovine animals (notified under document number C(2004) 132) Official Journal L 032 , 05/02/2004 P. 0018 - 0019Commission Decisionof 29 January 2004on measures to assess the residual BSE risk in products derived from bovine animals/on a Community financial contribution for measures to assess the residual BSE risk in products derived from bovine animals(notified under document number C(2004) 132)(2004/110/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Articles 19 and 20 thereof,Whereas:(1) According to Decision 90/424/EEC the Community is to undertake the scientific measures necessary for the development of Community veterinary legislation.(2) A quantitative assessment of the bovine spongiform encephalopathy (BSE) residual risk in gelatine, tallow and dicalcium phosphate from bovine bones, tallow from fat tissues and tallow from rendered mixtures of tissues is currently being carried out. The methodology for that assessment was adopted by the former Scientific Steering Committee at its meeting of 12 and 13 September 2002.(3) The current work undertaken on the assessment of the residual BSE risk needs to be updated in the light of new scientific evidence.(4) Cross-contamination by feed containing animal proteins and intended for non-ruminants is considered to be the main remaining source of BSE infection since the introduction of the ruminant feed ban in 1994. Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(2) prohibits the feeding of animal protein to farmed animals, with the exception of certain animal proteins, the "extended feed ban". Despite the extended feed ban, very small amounts of animal proteins are detected in a limited number of samples of feedingstuffs.(5) It is therefore necessary to extend the current risk assessment to an assessment of the risk posed by feed containing limited amounts of meat-and-bone meal. This extension could also consider the variation of the residual risk posed by the presence of the vertebral column according to the age of the animals.(6) The measures provided for in this Decision are necessary for the development of Community veterinary legislation and should, therefore, qualify for a financial contribution from the Community.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Commission shall ensure that the current scientific work on a quantitative risk assessment of the residual BSE risk is updated in view of new scientific evidence, and shall in particular ensure the inclusion in this assessment of the residual BSE risks posed by feed containing low amounts of meat-and-bone meal.The Commission shall report on the outcome of the risk assessment to the Standing Committee on the Food Chain and Animal Health.Article 21. In carrying out the measures provided for in Article 1, the Commission shall take as a basis the methodology recommended by the former Scientific Steering Committee at its meeting of 12 and 13 September 2002.If necessary, the Commission shall request the European Food Safety Authority (the Authority) to provide updates for the risk assessment's methodology.2. The Commission shall invite the Authority to provide technical assistance and to express an opinion on the report referred to in Article 1.Article 3For the measures provided for in Article 1 the financial contribution by the Community shall not exceed EUR 50000.Article 4This Decision shall apply from 1 January 2004.Article 5This Decision is addressed to the Member States.Done at Brussels, 29 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1915/2003 (OJ L 283, 31.10.2003, p. 29).